This case is unusual because the judgment not only cancelled the land installment contract and gave appellee possession of the property, but also awarded him a money judgment for the amount of the note securing the land installment contract. This is double recovery.
I agree with the result reached by the majority. However, I do not agree that Civ. R. 60(B)(4) is the proper avenue for relief from judgment here. Civ. R. 60(B)(4) permits a court to relieve a party from a final judgment where "the judgment has been satisfied, *Page 80 
released or discharged * * *." The judgment here, as rendered, has not been "satisfied, released or discharged." The total money award of $212,782.49, plus interest, is still outstanding.
Rather, I believe Civ. R. 60(B)(5), permitting relief for "any other reason justifying relief from the judgment," is applicable to the facts of this case. The Staff Note to the fifth ground of Civ. R. 60(B) characterizes this prong of the rule as reflecting the inherent power of a court to relieve a person from the unjust operation of a judgment. State, ex rel. Gyurcsik, v. Angelotta
(1977), 50 Ohio St. 2d 345, 346, 4 Ohio Op. 3d 482, 483,364 N.E.2d 284, 285. Certainly, a judgment that grants double recovery is unjust, entitling defendant to seek relief under Civ. R. 60(B)(5).